Citation Nr: 1212998	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  12-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to April 1946.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for TDIU entitlement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities of common etiology include hearing loss, evaluated as 60 percent disabling, and tinnitus, evaluated as 10 percent disabling, and warrant a combined disability evaluation of 60 percent; he is rendered unemployable solely as a result of those service-connected disabilities, considering his educational background involving receipt of a general equivalency diploma (GED) and past work experience as a custodian.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this matter is obviated.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of the veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the matter at hand, service connection has been established for bilateral hearing loss, for which a rating of 60 percent rating has been assigned herein.  In addition, service connection has been established for tinnitus, evaluated as 10 percent disabling.  Thus, a combined schedular evaluation of 60 percent is in effect, which the RO has determined meets the schedular requirements of 38 C.F.R. § 4.16(a).  The question thus presented by this appeal is whether the Veteran is rendered unemployable by his service-connected disabilities.  

Information now of record is to the effect that the Veteran obtained a GED in lieu of a high school diploma and has worked previously and most recently as a custodian.  All gainful work activity reportedly ceased in the late 1980s.  

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, finding that, although the schedular requirements for TDIU were met, the evidence of unemployability was outweighed by evidence to the contrary.  While conceding the existence of evidence both for and against TDIU is of record, the Board points out that the medico-legal question of the Veteran's employability due exclusively to service-connected disablement was only addressed by one VA examiner, with that occurring by way of a July 2010 opinion, with August 2010 addendum, to the effect that the Veteran's hearing loss, alone, did not render him unemployable.  The impact of the Veteran's tinnitus was not evidently considered by the VA examiner in reaching that conclusion in July and August 2010.  The aforementioned negative opinion is nevertheless overshadowed by the opinion of a private audiologist who determined, following examination of the Veteran in September 2010, that the Veteran's hearing loss resulted in unemployability due to the degree of his hearing impairment, very poor speech understanding, and overall difficulties with communications.  This viewpoint is bolstered by a VA fee-basis examiner who in December 2009 concluded that the Veteran's severe to profound hearing loss was productive of marked difficulty communicating in most environments.  

The evidence denoting unemployability due exclusively to the Veteran's service-connected disabilities involving both hearing loss and tinnitus is not outweighed by evidence to the contrary.  On that basis, entitlement to a TDIU is warranted.  


ORDER

A TDIU is granted, subject to those provisions governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


